DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2014/0023452 to Maloney.
Maloney ‘452 teaches limitations for a “press-in fastener” – as shown in Fig 1 for example, “comprising; a head at a top being the largest diameter of the fastener” – including 11, “a displacer located immediately below the head” – 13, “an undercut adapted to receive the cold flow of material from a first object caused by contact with the displacer” -  including 17 and alternately, including 17 and a portion of thread adjacent thereto having less than maximum thread diameter, “and a spiral knurled shank extending downwardly from the undercut to a distal bottom end of the fastener, said shank having a spiral helix knurled surface composed of helical crests, and corresponding valleys between the helical crests, said helical crests constructed at a uniformly consistent helix angle to provide a self-threading rotation to the fastener when pressed into a receiving hole of an object by interference fit” – a threaded portion of shank as shown and described, “said crests winding in a continuous gradually tightening curve” – prior art discloses the thread having a gradually tightening curve from a midpoint of the shank having maximum diameter toward 17, and from a midpoint of the shank having maximum diameter toward the distal tip.  Reference discloses limitation for a continuous gradually tightening curve.

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Arguments are persuasive as regards the limitation requiring “crests winding in a continuous gradually tightening curve.  Though subtle, the below is a figure of the present disclosure, annotated to more clearly highlight the illustrated conicity of the crests’ arrangement.

    PNG
    media_image1.png
    354
    377
    media_image1.png
    Greyscale

While the terms spiral and helix have art-accepted meaning in description of a common thread shape (see U.S. Pat. Application Publication No. 2013/0322986 to Lee), arguments regarding the disclosure’s grammatical use of those terms along with original disclosure illustration of a helix having crests with a continuous gradually tightening spiral curve are persuasive with respect to enablement of the feature, and wherein it is 
As an aside, the Lee ‘986 reference has been reviewed and does not clearly illustrate or otherwise disclose the continuous gradually tightening curve of a spiral helix as presently claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677